Citation Nr: 1725598	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-36 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to May 4, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a compensable disability rating for keloid scars as residuals of cystic acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




		INTRODUCTION

The Veteran had active service from January 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a left shoulder disability and assigned a 10 percent evaluation, and continued a noncompensable rating for cystic acne with keloid scarring.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

An increased rating for a left shoulder disability was previously denied by the Board in April 2012.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2013, the Court granted a joint motion to remand the issue back to the Board.  In a January 2014 decision, the Board remanded the claim to the RO to afford the Veteran a new examination to assess the severity of his left shoulder disability.  A February 2016 rating decision increased the rating for a left shoulder disability to 20 percent, effective May 4, 2015.  Despite the higher rating established for the left shoulder disability, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in April 2010, the Veteran cancelled his requested hearing.

An April 2016 rating decision granted a total disability rating based on individual unemployability (TDIU) from May 4, 2015.  

The issue of entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to May 4, 2015, and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 4, 2015, the Veteran had keloid scars not of the head, face, or neck, as residuals of cystic acne, that were superficial and covered an area of less than 144 square inches (929 square centimeters).

2.  Since May 4, 2015, the Veteran has had keloid scars not of the head, face, or neck, as residuals of cystic acne, that were deep and nonlinear and covered an area of less than 6 square inches (39 square centimeters).


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a compensable disability rating for keloid scars as residuals of cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied in a May 2007 letter that fully addressed the required elements and was sent prior to the decision in this matter in July 2007.

VA has obtained service treatment records, private medical treatment records, and VA medical records, and was afforded VA examinations for his skin condition in May 2007, February 2011, and July 2015.  Indeed, neither the Veteran nor his representative have identified any deficiencies in fulfilling VA's duties to notify and assist.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Applicable Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.; see generally 38 U.S.C.A. § 5110 (b) (2).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The criteria for rating disabilities of the skin are set forth in 38 C.F.R. § 4.118.  Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  During the pendency of the Veteran's appeal, the regulations pertaining to ratings for scars not of the head, face, or neck were revised.  The revised regulations apply to claims filed on or after October 23, 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review. Id.  The Veteran filed his claim for an increased rating in April 2007, and neither he nor his representative have specifically requested consideration under the new provisions.  However, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward, and the Board will determine whether a higher benefit may be awarded under either set of criteria for that period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7801 (as in effect prior to and after regulatory changes for the rating of scars effective from October 23, 2008) scars of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  [Under the regulatory changes codified at DC 7801 effective from October 23, 2008, such scars are additionally described as "not of the head, face, or neck, that are deep and nonlinear"].

Under pre-2008 Diagnostic Code 7802, scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Post-regulatory changes, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the pre-2008 rating criteria, superficial, unstable scars warranted a 10 percent evaluation under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The 10 percent rating is the only rating available under pre-2008 rating criteria under Diagnostic Code 7803.

Under the pre-2008 rating criteria, superficial scars, painful upon examination, warranted a 10 percent evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 10 percent rating was the only rating available under pre-2008 rating criteria under Diagnostic Code 7804.  In the post-2008 rating criteria, Diagnostic Code 7804 is utilized to rate scars that are unstable or painful, subsuming Diagnostic Code 7803.  Under amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin. Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

Prior to the aforementioned October 23, 2008, regulatory changes, Diagnostic Code 7805 provided that scarring other than that described at Diagnostic Codes 7800-7804 was to be rated on the basis of limitation of functioning of the affected part; post regulatory changes, Diagnostic Code 7805 provides that for "other" scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7804,  any disabling effects not considered in a rating provided by Diagnostic Codes s7800-7804 are to be evaluated under an appropriate diagnostic code.

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

III.  Analysis

The Veteran is service-connected for keloid scars as residuals of cystic acne, which are assigned noncompensable ratings under Diagnostic Code 7801.  The Veteran asserts that compensable ratings are warranted.

Turning to the pertinent medical evidence of record, the Veteran underwent a VA skin examination in May 2007.  The examiner observed three keloid lesions on the right shoulder, one measuring 3.5 cm by 0.5 cm, the other 2 cm by 0.5 cm, and the last 1.5 cm by 0.5 cm.  None of them were painful or tender.  Each was hypertrophic, hyperpigmented, elevated, smooth, nontender, did not adhere to lower tissue, and superficial.  On the left shoulder, the examiner noted two keloid lesions, both measuring 2 cm in length and 0.5 cm in width.  Both were smooth, hyperpigmented, elevated, nontender, nonadherent, and superficial.  On the posterior chest, the Veteran had a right scapular region 2.5 cm keloid scar that was shiny, smooth, nontender, superficial, nonadherent, and 0.5 cm wide.  On the anterior chest, two keloid formation scars were noted.  Both were 2 cm in length, 0.5 cm in width, smooth, elevated, nontender, nonadherent, and superficial.  No cystic acne was observed on the face.  No lesions of the perinuchal area, submandibular area, or maxillary or forehead were observed.  The examiner reported that none of the scars caused any functional limitations.  Notably, the examiner stated that no scars were painful.

On VA contract examination in February 2011, three dot-shaped keloid scars of both shoulder joints were observed.  No other large scars or soft tissue structure defects were noted.  

The Veteran underwent another VA skin examination in May 2015, wherein the examiner diagnosed asymptomatic cystic acne with keloid scars.  No scarring or disfigurement of the head, face, or neck was noted.  On physical exam, the examiner noted that the condition covered less than 5 percent of the Veteran's body.  The examiner specifically observed three deep non-linear scars on the arm that were raised 0.5 cm.  One measured 3 cm by 1 cm; the second measured 3 cm by 1 cm; the third measured 2.5 cm by 1 cm.  On the anterior chest, two deep non-linear scars were noted, one measuring 3 cm by 1 cm, and the other measuring 2 cm by 1 cm.  The examiner noted that cystic acne was asymptomatic.  Finally, no benign or malignant neoplasms or metastases were noted.  The examiner noted that the condition did not impact the Veteran's ability to work.

The Board finds that the preponderance of the evidence is against a finding that a compensable disability rating is warranted for the service-connected scars on the Veteran's shoulders, arms, or chest for the entire appeal period.  

For the period prior to May 4, 2015, VA examinations revealed three non-painful, superficial scars on the right shoulder, two non-painful, superficial scars on the left shoulder, a non-painful, superficial scar on the posterior chest, and two non-painful, superficial scars on the anterior chest, with an area having a total square area of significantly less than 929 square centimeters.  Accordingly, the criteria for a ten percent rating under Diagnostic Code 7802 have not been demonstrated.

Diagnostic Code 7801 is not for application because the area of the scars is less than 39 square centimeters.  Moreover, the scars were described as superficial by the May 2007 VA examiner.  The scars have not been associated with underlying soft tissue damage.  Thus, the scars cannot be considered deep within the meaning of Diagnostic Code 7801.

Furthermore, pre-2008 Diagnostic Code 7803 is not warranted, as that code contemplates superficial, unstable scars, and there is no medical evidence that any of the scars identified at the May 2007 examination were unstable. 

For the period since May 4, 2015, VA examination revealed three deep, non-linear scars on the arm and two deep, non-linear scars on the anterior chest, with a combined area of less than 39 square centimeters.  Accordingly, the criteria for a rating of ten percent under Diagnostic Code 7801 have not been met.

Diagnostic Code 7802 is not for application as it contemplates ratings for superficial scars; the scars identified at the May 2015 VA examination were deemed "deep."

Diagnostic Code 7804 is not for application for any of the appeal period as there is no evidence that any of the scars identified throughout the appeal period have been unstable or painful.    

Finally, the evidence shows that the scars do not cause any other disabling effects of limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800-7804.  Thus, rating under Diagnostic Code 7805 is not warranted for the entire period on appeal.

The Board has considered the Veteran's lay statements in support of his claim for a compensable rating for his skin condition.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his scarring.  The nature and extent of the Veteran's disability has been addressed by the examiners during the appeal period and the medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating.

The Board notes that in an April 2016 rating decision, the AOJ granted a TDIU, effective May 4, 2015, due to the Veteran's service-connected fibromyalgia, irritable bowel syndrome, and left shoulder disabilities.  As it relates to his service-connected scars, there is no specific evidence or allegation that this disability alone renders the Veteran unable to secure or follow a substantially gainful occupation.  Accordingly, as there is no suggestion of unemployability due solely to the service-connected disability on appeal, further consideration of a TDIU for any point during the appeal period in connection with the higher rating claim decided herein is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Therefore, the Board finds that the preponderance of the evidence is against the claim for increased ratings for scars, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

For the entire period on appeal, entitlement to a compensable disability rating for cystic acne with keloid scarring is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Recently, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the May 2015 VA shoulder/arm examination does not meet the criteria set forth in Correia, remand is warranted to afford the Veteran a new examination.

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion for both the right and the left shoulder in active motion, passive motion, weight-bearing, and non-weight bearing, with notations as to the degree of motion at which the Veteran experiences pain.

i.)  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

ii.)  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

iii.)  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

iv.)  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


